Citation Nr: 0513423	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder to include as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome to include as due to undiagnosed illness.

3.  Entitlement to service connection for abnormal liver 
enzymes and hyperlipidemia to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a skin disorder to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to May 
1991.  He served in Southwest Asia during Operations Desert 
Storm and Desert Shield from September 1990 through March 
1991.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied issues 2 through 5.  Also on appeal 
is a rating decision dated in April 2003, that denied 
entitlement to service connection for schizophrenia.  The 
veteran has specifically indicated that he is not appealing 
the issue of the evaluation of residuals of fracture of the 
left index finger.  

The veteran failed to report for a Board hearing scheduled in 
April 2005.  He has not provided good cause for his failure 
to report nor requested rescheduling of the hearing.  The 
Board considers that the veteran has thus withdrawn his 
request.  See 38 C.F.R. § 20.704 (2004).  The Board, 
therefore, will proceed based upon the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Remand is required in this matter.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Examination was conducted in February 2001 as 
to the claims of service connection for chronic fatigue 
syndrome, abnormal liver enzymes and hyperlipidemia, and a 
skin disorder.  However, the veteran has urged that he has 
experienced increased and significant manifestations of these 
alleged disorders since the February 2001 examination.  The 
veteran argues that pertinent regulations relating to Gulf 
War illness provide that the deadline for manifesting the 
illness to a 10 percent degree has been extended to 2006, and 
these current manifestations should be considered.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  The Secretary of Veterans 
Affairs is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more not later than December 31, 
2006, following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  A "qualifying 
chronic disability" is a chronic disability resulting from 
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection.  38 U.S.C. § 1117(a)(2) (West 2002);  38 
C.F.R. § 3.317(a)(2)(i)(B)(1) (2004).

The Board observes that during the pendency of this appeal, a 
new law was passed which amended the statutes affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  These changes, reflected in the 
preceding paragraph, became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome and fibromyalgia) that is defined by a 
cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002).  

As reflected in his statements to the RO, including his 
substantive appeal regarding schizoaffective disorder, 
received in December 2003, the veteran has indicated that he 
believes all of his alleged disabilities may be related to 
Gulf War illness.  

Consideration should be given to adjudication of these claims 
under the above provisions pertaining to undiagnosed 
illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, 
it should be determined if he exhibits objective indications 
of chronic disability resulting from an undiagnosed illness 
or a medically unexplained chronic multisymptom illness 
manifested by one or more signs or symptoms such as (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).  
Before adjudicating these claims, however, the veteran should 
be afforded appropriate examinations to determine whether his 
complaints are attributable to a known clinical diagnosis, 
and, if so, whether any such diagnosis is related to service.  
If no diagnosis is provided, it should be determined whether 
the appellant suffers from an undiagnosed illness as a result 
of his service in the Persian Gulf.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Afford the veteran appropriate VA 
examination(s) for his claims for chronic 
fatigue syndrome, a skin disorder, and 
abnormal liver enzymes and hyperlipidemia 
including as due to undiagnosed illness.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

The doctor should render diagnoses of all 
current disabilities manifested by 
chronic fatigue syndrome, a skin 
disorder, and abnormal liver enzymes and 
hyperlipidemia.  The doctor should 
specifically indicate whether or not 
chronic fatigue syndrome, a skin 
disorder, and abnormal liver enzymes and 
hyperlipidemia are symptoms of a 
diagnosed disability or are attributable 
to an undiagnosed illness.  Does the 
veteran suffer from chronic fatigue 
syndrome, a skin disorder or a liver 
disorder?

All necessary tests in order to determine 
the correct diagnosis as determined by 
the doctor are to be done.  If no such 
disorder is found, the doctor should so 
state.

If there are any objective indications of 
chronic fatigue syndrome, a skin 
disorder, and abnormal liver enzymes and 
hyperlipidemia that cannot be attributed 
to any organic or psychological cause, 
the doctor should so state.  The doctor 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.

The doctor should also state whether it 
is at least as likely as not that any 
disability manifested by chronic fatigue 
syndrome, a skin disorder, and abnormal 
liver enzymes and hyperlipidemia, had its 
onset during active service or is related 
to any in-service disease or injury.

2.  Afford the veteran a VA examination 
for his claim of service connection for 
schizoaffective disorder including as due 
to undiagnosed illness.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The doctor 
should specifically indicate whether or 
not schizoaffective disorder is a symptom 
of a diagnosed disability or is 
attributable to an undiagnosed illness.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current schizoaffective 
disorder is related to service or had its 
onset or initial manifestation in service 
or within a year of separation from 
service or is related to any in-service 
disease or injury.  

3.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. Specific attention is 
directed to the examination reports.  If 
the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including 38 C.F.R. § 
3.317(a)(2)(i)(B), and consideration of 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 






IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




